DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
The applicant's election with traverse of group A in their reply filed on 22 February 2021 is acknowledged.  The traversal is on the grounds that there is no serious burden for examination of the remaining groups.  This is not found persuasive because each group requires a distinct search for different features.  The requirement is still deemed proper and is therefore made FINAL.  Claims 8-14 and 16-19 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to nonelected groups, there being no allowable generic or linking claim. 
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 4,808,785
Vertz et al.
United States Patent 6,898,962
Jax
United States Patent 7,770,435
Issel et al.
United States Patent Application Publication 2004/0112117
Wright et al.
German Patent Application Publication  10008969
Fleischer et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Issel et al. in view of Vertz et al. and Jax.
Issel et al. teach a sensing tube (reference item 2) comprising an outer surface and an inner surface defining a passageway for a substance (reference item L).  A plurality of openings (reference item 4) are formed through the outer surface and inner surface.  A hydrophobic sealing layer (6) can be formed over the outer surface.  The sealing layer can be made from silicone, which is a preferred hydrophobic sealing layer used by the present applicant.  The holes can be of a "very small diameter" and formed by laser drilling which allows the silicone to be applied as a liquid so that the silicone does not penetrate the holes.  In one embodiment Issel et al. teach that it is known to provide a protective layer (reference item 11) over the hydrophobic layer.  
	Issel et al. do not mention that the holes have a diameter up to about 0.5 mm.  First, as stated by the applicant the 0.5 mm hole size is desired so that the hydrophobic silicone layer can be applied in liquid form, which is the same reason Issel et al. uses laser drilling to form the very small diameter holes.  Furthermore, from Vertz et al. it is known that laser drilling can be used to form holes having a diameter of about 0.02 in., which is about 0.508 mm.
et al. and Vertz et al. do not teach the use of nodes.  However, from Jax it is known to provide a sensing system having a sensing tube (reference item 1) having nodes (reference item 4) that allows operation of the sensing tube for distances up to 800 km.  Each sensor node has a sensor element (reference item 4a) and must have an inlet and an outlet to allow the detected substance to pass through under pressure from a pump (reference item 2).  The sensing system also has a sensor cable attached to a first end of each node and a second end of each node.
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Issel et al. with the teachings of Vertz et al. and Jax in order to provide a sensing system having a sensing tube with laser-drilling holes having a diameter of about 0.5 mm for the predicable benefit of ensuring that the holes are small enough to allow a liquid silicone to be applied to the surface of the tube without clogging the holes.  Furthermore, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Issel et al. with the teachings of Vertz et al. and Jax in order to provide sensing nodes so that the sensing system can be extended large distances to detect leaks from very long pipelines.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jax in view of Fleischer et al.
Jax teaches that it is known to provide a sensing system having a sensing tube (reference item 1) having nodes (reference item 4) that allows operation of the sensing tube for distances up to 800 km.  Each sensor node has a sensor element (reference item 4a) and must have an inlet et al. it is known to provide a baffle that can redirect gas flow towards a gas sensor.
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Jax with the teachings of Fleischer et al. in order to provide a baffle/flow diverter in the sensing node for the predicable benefit of ensuring that the sensor is exposed to the substance to be detected.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jax and Fleischer et al. as applied to claim 2, and further in view of Wright et al.
Jax and Fleischer et al. teach a sensor node having a sensing element.  Jax and Fleischer et al. do not teach that the node has a filter or desiccant.  From Wright et al. it is known to provide a particle filter (reference items 42, 44, 48, and 50) to filter particulates from a gas flow.  Wright et al. further teach that it is known to provide a desiccant (reference item 36, 38, and 40) to remove water from a gas flow.  The desiccant, therefore, functions as a water/air separator.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Jax and Fleischer et al. with the teachings of Wright et al.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Issel et al. in view of Vertz et al.
Issel et al. disclose a sensing tube (reference item 2) comprising an outer surface and an inner surface defining a passageway for a substance (reference item L).  A plurality of openings (reference item 4) are formed through the outer surface and inner surface.  A hydrophobic sealing layer (6) can be formed over the outer surface.  The sealing layer can be made from silicone, which is a preferred hydrophobic sealing layer used by the present applicant.  The holes can be of a "very small diameter" and formed by laser drilling which allows the silicone to be applied as a liquid so that the silicone does not penetrate the holes.  In one embodiment Issel et al. teach that it is known to provide a protective layer (reference item 11) over the hydrophobic layer.  
	Issel et al. do not mention that the holes have a diameter up to about 0.5 mm.  First, as stated by the applicant the 0.5 mm hole size is desired so that the hydrophobic silicone layer can be applied in liquid form, which is the same reason Issel et al. uses laser drilling to form the very small diameter holes.  Furthermore, from Vertz et al. it is known that laser drilling can be used to form holes having a diameter of about 0.02 in., which is about 0.508 mm.
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Issel et al. with the teachings of Vertz et al. in order to provide a sensing tube with laser-drilling holes having a diameter of about 0.5 mm for the predicable benefit of ensuring that the holes are small enough to allow a liquid silicone to be applied to the surface of the tube without clogging the holes.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856